DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 

Status of the Claims
The response filed 06/17/2021 is acknowledged.
Claims 97-111 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Duplicate Claim Warning
Applicant is advised that should claim 104 be found allowable, claim 105 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Each claim refers to the particle of claim 97 wherein the particle has an average diameter of about 0.5 nm to about 80 micrometers.


Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant has argued the presently claimed particle includes chitosan having a molecular weight of greater than 50 kD, that the particles are not soluble at a pH at or below 4, and the step of washing the particles to remove unbound chitosan resulting in a uniform distribution of chitosan within and throughout the particles. Applicant has argued Sung teaches chitosan was reduced to a preferred molecular weight of less than about 40 KD but above 10 kDa. Applicant has argued the Sigma Aldrich product used in the present application and the treated chitosan described in Sung are different since the molecular weight of the Sigma Aldrich chitosan is greater than the range of molecular weight taught by Sung. 
This argument has been given full consideration. However, the teachings of Sung are not limited to the preferable range of less than 40 kDa because Sung teaches the chitosan may be about 80 kDa or less (Sung, e.g., c3:21-27). This overlaps with the claimed range. Moreover, Manca teaches medium weight chitosan (Manca, e.g., pg. 167, 2.1 Materials) which would suggest chitosan having a molecular weight greater than the low molecular weight chitosan suggested in Sung. 
With respect to Manca, Applicant has argued Manca discloses particles coated with chitosan. Applicant has argued the amendment to claim 97 recites the step of washing the particles creates particles having a uniform distribution of chitosan, which is not a coating of chitosan. Applicant has argued Manca does not teach the chitosan is uniformly distributed throughout the particles.
This argument has been given full consideration. It is acknowledged that Manca teaches the particles include a coating of chitosan. However, the emulsion method of preparation taught in Manca appears to be the same as the method of preparation disclosed in the application as filed. Although Manca does not characterize the particles as having chitosan uniformly distributed throughout the particles, since the method of preparation appears to be the same, PLGA particles modified with chitosan using the technique of Manca would appear to have resulted in particles having the same characteristics as presently claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 97 includes the limitation of an aqueous phase comprising chitosan material having a molecular weight greater than 50 KD and an acid solution having a pH less than about 4, wherein the particles are not soluble at a pH of less than about 4; and washing unincorporated chitosan from the particles, thereby creating a uniform distribution of chitosan within and through the particles.
The examiner is unable to find, and applicant has not pointed out, support for the limitations of: 	i) chitosan having a molecular weight greater than 50KD; 
ii) an acid solution having a pH less than about 4; 
iii) wherein the particles are not soluble at a pH of less than about 4; and
iv) washing unincorporated chitosan from the particles, thereby creating a uniform distribution within and throughout the particles.

i) chitosan having a molecular weight greater than 50KD
It is acknowledged the specification supports chitosan having a catalog number of 448869 purchased from Sigma-Aldrich, and Applicant has provided a catalog listing for chitosan having a low molecular weight, Sigma-Aldrich catalog number 448869, wherein the catalog listing reports a molecular weight range of from 50,000 to 190000 Da (Appendix to the Specification, 06/17/2021). However, this does not provide support for chitosan having a molecular weight greater than 190 KD. Therefore the claimed range (greater than 50 KD) reads on a molecular weight of chitosan which exceeds the range supported by the specification.  
ii)-iii) an acid solution having a pH less than about 4
The pH range of less than about 4 is simply not disclosed. The examiner cannot find support for any pH range in the specification.
Similarly, the phrase “wherein the particles are not soluble at a pH of less than about 4” does not appear to be supported by the specification as filed.
iv) washing unincorporated chitosan form the particles, thereby creating a uniform distribution of chitosan within and throughout the particles.
It is acknowledged the specification teaches nanoparticles were pelleted by centrifugation and washed with 4x10 mL volumes of 0.1% PVA, SWFI. See specification, pg. 30: Nanoparticle formation. The specification also teaches particles were washed by centrifugation in sterile water injection, USP. See specification, ¶ bridging pp. 38-39. 
However the examiner is unable to find support for a step of washing particles for the purpose of removing unincorporated chitosan from the particles, or washing the particles with acetic acid water, or suspending the pellet of particles in acetic acid water. In this regard, the examiner cannot find support for the steps recited in claim 107, 108, 109 for the purpose of washing off unincorporated chitosan. The steps recited in claims 107-109 do not appear to find support in the specification at all.
As previously indicated The Examiner cannot find and Applicant has not specifically pointed out support for the limitation of a uniform distribution of chitosan within and throughout the particles in the as-filed Specification.
The specification appears to teach wherein an antigen is incorporated within and throughout the particle, e.g., Specification, pg. 17. However, chitosan is not an antigen within the meaning of the as filed specification. 
There does not appear to be any corresponding express or implied teaching in the as-filed specification that the permeation enhancer or chitosan, as a species of permeation enhancer, is incorporated within and throughout the particle.
One skilled in the art would not consider Applicant to have been in possession of the full scope of the invention as now claimed as of the filing date of the application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 97-111 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of Manca, Colloids and Surfaces B, Biointerfaces, 67, 2008; and Sung, US 7863258 B1 (all previously cited).
Leung teaches compositions comprising particles comprising adenosine receptor antagonists (Leung, e.g., abstract and claim 12). Particles include a biodegradable polymer (Leung, e.g., c6:31-37). Applicable to claim 103: Leung teaches the particle comprises a biodegradable polymer such as polyglycolide, polylactide and copolymers thereof (PLGA). See Leung, e.g., c8:l25-30. Applicable to claim 102: Leung teaches wherein the adenosine receptor antagonist is SCH58261 (Leung, e.g., c3:l60-65, c6:l11-15).
Claims 97-101 and 106-111 include recitations to the manner in which the particle is made. 
The structure implied by the process steps is considered when assessing the patentability of product by process claims over the prior art. However, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113.
Claims 98-101 and new claims 106-111 recite manipulative steps rather than structural features of the claimed particles. 
The process limitations appear to require that the particle comprises adenosine receptor antagonist, a biodegradable polymer and a chitosan material wherein the chitosan has a molecular weight greater than 50 KD, and a uniform distribution of chitosan within and throughout the particle.  
Leung clearly teaches particles comprising an adenosine receptor antagonist and a biodegradable polymer, but Leung does not expressly teach the particle including chitosan material having a molecular weight greater than 50KD, and a uniform distribution of chitosan within and throughout the particle. 
Notwithstanding the new matter rejection above, these defects are cured by Sung and Manca.
Sung provides motivation for modifying particles for active agent delivery with chitosan. Sung teaches nanoparticles for drug delivery comprising enhanced permeability (Sung, e.g., Abstract). Sung teaches nanoparticles comprising permeation enhancer, e.g., chelators, bile salt, surfactant, fatty acid, chitosan and chitosan derivatives (Sung, e.g., c9:27-31). Sung teaches chitosan was a known paracellular permeability enhancer (Sung, e.g., c18:8-15). Sung teaches particles formulated by co-encapsulation of the at least one paracellular transport enhancer, e.g., chitosan and at least one bioactive agent (Sung, e.g., c28:example 13:51-67). Sung teaches particles arranged so that chitosan dominates on a surface of the nanoparticles as a shell substrate and as a core substrate (Sung, e.g., c3: 50-55). Consequently, while Sung suggests chitosan on the surface of the particle, Sung also teaches chitosan co-encapsulated in the particle which appears to meet the limitation of within and throughout the particle as claimed. Sung teaches nanoparticles having a size overlapping with the claimed range, e.g., 50-400 nm (Sung, e.g., c9:l25-26). Sung teaches nanoparticles co-encapsulating at least one paracellular transport enhancer, e.g., a permeation enhancer, and at least one bioactive agent (Sung, e.g., c28, Example 13), e.g., so that the nanoparticles release enhancers to assist permeation of bioactive agent (Sung, e.g., c28:37-45) and nanoparticles (Sung, e.g., c29:l5-22). Sung teaches nanoparticles modified with a permeation enhancer having utility for treating cancer, e.g., when formulated in a pharmaceutical composition comprising the nanoparticles so modified (Sung, e.g., claims). 
With respect to the molecular weight of the chitosan, Sung teaches the chitosan employed in low molecular weight chitosan, e.g., about 80 KD or less. See Sung, e.g., c3:11-34. The claimed range of greater than 50KD overlaps with the range suggested by Sung. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Sung does not expressly teach the particle including an adenosine receptor antagonist.
Like Leung, Manca teaches microparticles comprising a biodegradable polymer (PLGA), wherein the microparticles are further modified with chitosan (Manca, e.g., Abstract). Manca teaches chitosan reduces burst release of the incorporated drug thereby stabilizing the active agent load in the microparticles (Manca, e.g., pg. 169, c1, ⁋ 1). Manca teaches the same emulsion method used for preparing particles employed by the present application. Manca teaches PLGA chitosan microparticles prepared by emulsion solvent diffusion (Manca, e.g., Title, Abstract, pg. 167, c2, section 2.4), wherein the particles are made by a process comprising mixing a biodegradable polymer (PLGA) dissolved in an organic solvent (DCM) with an acidic aqueous phase (acetic acid buffer) comprising chitosan to form a particle suspension. The particles are washed. See Manca, e.g., pg., 167:2.4 Preparation of PLGA/CHT MPs by emulsion solvent diffusion.  Manca teaches chitosan modification promotes mucoadhesion and/or is effective to modulate release of the active agent(s) present in the microparticle (Manca, e.g., abstract). Specifically, Manca observes chitosan modification of the particle composition substantially reduces burst release in a concentration dependent manner which is interpreted by Manca as a stabilizing effect at physiological pH (Manca, e.g., pg. 169, c1:¶ 1).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a microparticle or nanoparticle comprising an adenosine receptor antagonist and a biodegradable polymer as understood from Leung using techniques suggested by Manca with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to stabilize the drug load of the active as suggested in Manca and incorporate a penetration enhancer, e.g., chitosan, into the particle to enhance absorption of the drug or nanoparticles as taught by Sung. The skilled artisan could have modified adenosine receptor agonist microparticles comprising PLGA with chitosan by using methods for forming particles according to Manca. The skilled artisan would have had a reasonable expectation of success because Sung expressly suggests this modification for drug release particles similar to those taught by Leung and having utility for treating cancer. 
Applicable to claim 105: Sung teaches particles sized in the claimed range, e.g., 218 nanometers (Sung, e.g., example 2). Manca teaches particles having a size of about 2.5 micrometers.
Claims 106-111 recite manipulative steps in the process for preparing the particle of claim 97. However, claims 106-111 do not appear to recite a step which results in a structural distinction over the particles suggested by Leung, Manca, and Sung. The emulsion method of preparation taught in Manca appears to be the same as the method of preparation disclosed in the application as filed. Although Manca does not characterize the particles as having chitosan uniformly distributed throughout the particles or particle insolubility at a pH of less than about 4, since the method of preparation appears to be the same, PLGA particles of Leung modified with chitosan using the technique of Manca would appear to have resulted in particles having the same characteristics as presently claimed. 
Accordingly, the subject matter of claims 97-111 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615